OSCN Found Document:IN RE RULES FOR MANDATORY CONTINUING LEGAL EDUCATION

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





IN RE RULES FOR MANDATORY CONTINUING LEGAL EDUCATION2014 OK 26Case Number: SCBD-3319Decided: 04/07/2014As Corrected: April 10, 2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 26, __ P.3d __
NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL 
RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

IN RE: Rules for Mandatory Continuing Legal


ORDER GRANTING AMENDMENT TO RULES FORMANDATORY CONTINUING 
LEGAL EDUCATION
This matter comes on before this Court upon an Application of the Oklahoma 
Bar Association House of Delegates to amend Rules 2 (a) and (d), and by 
the Oklahoma Bar Association Board of Governors to amend Rules 2 (c), 5, and 7 
(Regs. 3.2, 4.1.3, 4.1.5, 4.1.6, 4.1.8, 4.1.9, and 5) of the Rules for Mandatory 
Continuing Legal Education, 5 O.S. Supp. 2012, ch. 1, app 1-B. This Court finds 
that it has jurisdiction over this matter.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED by the Court that Rules 2 (a), 
(c) and (d), 5 and 7 (Regs. 3.2, 4.1.3, 4.1.5, 4.1.6, 4.1.8, 4.1.9, and 5) of 
the Rules of Mandatory Continuing Legal Education, 5 O.S. Supp. 2012, ch. 1, app 
1-B, are hereby amended as set out in its entirety on Exhibit "A" attached 
hereto. DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 7th day 
of April, 2014.

/S/CHIEF JUSTICE

CONCUR: Colbert, C.J.; Reif, V.C.J.; Kauger, Watt, Winchester, Edmondson, 
Taylor,
Gurich, JJ.
NOT PARTICIPATING: Combs, J.
"RULE 2. SCOPE AND EXEMPTIONS.
(a) Effective January 1, 2015, except as provided herein, these rules 
shall apply to every active and senior member of the Oklahoma Bar 
Association as defined by Article II of the Rules Creating and Controlling the 
Oklahoma Bar Association.
(b) An attorney is exempt from the educational requirements of these rules 
for the calendar year during which he or she was first admitted to practice.
(c) All Judges who, during the entire reporting period, are by Constitution, 
law or regulation prohibited from the private practice of law, members of the 
United States Congress, members of the Oklahoma Legislature, the Attorney 
General of the State of Oklahoma, and members of the armed forces on full time 
active duty, and members of the Board of Governors of the 
Oklahoma Bar Association, members of the Professional Responsibility Commission 
and members of the Professional Responsibility Tribunal, during their year(s) of 
service, shall be exempt from the educational requirements of these 
rules.
(d) An attorney who attains the age of sixty-five (65) years of age 
before or during the calendar year which is being reported is exempt from all 
requirements of these rules except as provided in Rule 5. An 
attorney having been granted an exemption based on attaining age 65 prior to 
January 1, 2015, shall be granted a continuing exemption.
(e) An attorney who, during the entire reporting period, is a nonresident of 
the State of Oklahoma and did not practice law in the State of Oklahoma is 
exempt from the educational requirements of these rules.
(f) An attorney who files an affidavit with the Commission on Mandatory 
Continuing Legal Education of the Oklahoma Bar Association stating that the 
attorney did not practice law during the reporting period is exempt from the 
educational requirements of these rules.
(g) Any person claiming an exemption hereunder is required to file an annual 
report in compliance with these rules and regulations.
Rule 5. ANNUAL REPORT
On or before February 15th of each year, every active and 
senior member of the Oklahoma Bar Association, who did not attain 
age 65 before or during the preceding calendar year, shall report in 
such a form as the MCLEC shall prescribe concerning his or her completion of 
accredited legal education during the preceding calendar for 
the current year or exemption from the requirements of these rules. 
An attorney reporting attainment of age sixty-five (65) need only make 
one (1) such annual report.
Rule 7. REGULATIONS
Regulation 3
3.2 Other requests for substituted compliance, partial waivers, or other 
exemptions for hardship or extenuating circumstances may be granted by the 
Commission upon written application of the attorney and may likewise be reviewed 
by the Board of Governors and of the Oklahoma Bar 
Association. Other substitute forms of compliance may be granted for members 
with permanent or temporary physical disabilities (based upon a written 
confirmation from his or her treating physician) which makes attendance at 
regular approved CLE programs difficult or impossible.
Regulation 4
4.1.1 The following standards will govern the approval of continuing legal 
education programs by the Commission.
4.1.2 The program must have significant intellectual or practical content and 
its primary objective must be to increase the participant's professional 
competence as an attorney.
4.1.3 The program must deal primarily with matters related to the practice of 
law, professional responsibility or ethical obligations of attorneys. 
Programs that cross academic lines may be considered for approval.
4.1.4 The program must be offered by a sponsor having substantial, recent, 
experience in offering continuing legal education or demonstrated ability to 
organize and present effectively continuing legal education. Demonstrated 
ability arises partly from the extent to which individuals with legal training 
or educational experience are involved in the planning, instruction and 
supervision of the program.
4.1.5 The program itself must be conducted by an individual or group 
qualified by practical or academic experience. The program,_ 
including the named advertised participants, must be conducted substantially as 
planned, subject to emergency withdrawals and alterations.
4.1.6 Thorough, high quality, readable, and carefully prepared written 
materials must be made available to all participants at or before the time the 
course is presented, unless the absence of such materials is recognized as 
reasonable and approved by the Commission MCLE 
Administrator. A mere outline without citations or explanatory notations 
will not be sufficient.
4.1.7 The program must be conducted in a comfortable physical setting, 
conducive to learning and equipped with suitable writing surfaces.
4.1.8 Approval may be given for programs where audiovisual recorded or 
reproduced material is used. Television Video programs 
and motion picture programs with sound shall qualify for CLE 
credit in the same manner as a live CLE program provided:


a. the original CLE program was approved for CLE credit as provided in 
    these regulations or the visual recorded video 
    program has been approved by the Commission under these rules, and
b. each person attending the visual presentation
video program is provided written material as 
    provided required in Regulation 4.1.6 and
c. each program is conducted in a location as required in Regulation 
    4.1.7 and
d. there are a minimum of five (5) persons enrolled and in attendance at 
    the presentation of the visually recorded video 
    program unless viewed at the Oklahoma Bar Center or sponsored by a county 
    bar association in Oklahoma.
4.1.9 Programs that cross academic lines may be considered for 
approval. Approval for credit may also be granted for the following 
types of electronic-based CLE programs:


a. Live interactive webcast seminars, webcast replay seminars, live 
    teleconferences and teleconference replays. If approved, an attorney may 
    earn credit for seminars provided by these various delivery methods without 
    an annual limit.
b. Online, on-demand seminars and downloadable podcasts. If approved, 
    an attorney may receive up to six approved credits per year for these types 
    of electronic-based programs.
Such programs must also meet the criteria established in the Rules of 
    the Oklahoma Supreme Court for Mandatory Continuing Legal Education, Rule7, 
    Regulation 4, subject to standard course approval procedures and appropriate 
    verification from the course sponsor.
1. The target audience must be attorneys.
2. The course shall provide high quality written instructional 
    materials. These materials may be available to be downloaded or otherwise 
    furnished so that the attorney will have the ability to refer to such 
    materials during and subsequent to the seminars.
3. The provider must have procedures in place to independently verify 
    an attorney's completion of a program. Verification procedures may vary by 
    format and by provider. An attorney affidavit attesting to the completion of 
    a program is not by itself sufficient.
4. If an online, on demand seminar is approved, it is approved only 
    for twelve (12) months after the approval is granted. The sponsor may submit 
    an application to have the course considered for approval in subsequent 
    years.
Regulation 5.
On or before February 15th of each year, every active member, under 
sixty-five (65) years of age, or of the Oklahoma Bar Association 
shall submit a report in a form as the Commission shall provide concerning such 
attorney's completion of, exemption from or approved substitute for the minimum 
hours of instruction, including reference to hours earned during the preceding 
year and hours to be carried forward to the next year. An attorney 
reporting attainment of age sixty-five (65), need only make one (1) such annual 
report.
SUBSTITUTED COMPLIANCE POLICIES
The following regulations apply to technology-based CLE or distance 
learning CLE. The following Policies have been adopted by the Mandatory 
Continuing Legal Education Commission which interpret and supplement the Rules 
and Regulations concerning substituted compliance with the Mandatory Continuing 
Legal Education requirements:
1. Approval for credit may be granted, on a course-by-course basis, 
for live interactive, audio-only teleconference courses such as those sponsored 
and provided by the American Bar Association. , live 
webcasts, live webinars, live webcast replays or live webinar replays which 
otherwise meet the criteria established in the Rules of the 
Oklahoma Supreme Court for Mandatory Continuing Legal Education, Rule 7, 
Regulation 4, subject to standard course approval procedures and appropriate 
certification of course completion. There is no limit to the 
number of credits that may be earned by an attorney per year from these delivery 
methods.
2. Approval for credit may be granted, for no more than six MCLE 
credits per year, for computer-based or other technology-based 
prerecorded legal education programs 
which otherwise meet the criteria established in the Rules of the Oklahoma 
Supreme Court for Mandatory Continuing Legal Education, Rule 7, Regulation 4., 
subject to standard course approval procedure and appropriate certification 
by the sponsor of course completion.. 
Approval of such courses will be good for one year from the 
live recorded date, subject to approval by the MCLE 
Administrator.
3. Other substitute forms of compliance may be granted for members 
with a permanent or temporary physical disabilities (based upon a doctor's 
certification) which makes attendance at regular approved CLE programs difficult 
or impossible, as set forth in the Rule 7, Regulation 3.
4. If the CLE course provider has not secured course approval or 
rejection for MCLE credit in Oklahoma, the attorney attendee, in order to 
receive MCLE credit, must submit a request for MCLE credit and course approval 
on forms which will be supplied by the MCLE office, which application must be 
submitted with a $15 per course application fee."

Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
Title 5. Attorneys and the State Bar CiteNameLevel 5 O.S. Rule 2, Scope and ExemptionsCited 5 O.S. Rule 5, Annual ReportCited 5 O.S. Rule 7, RegulationsCitedCitationizer: Table of AuthorityCite
Name
Level
None Found.